Appeal by the People from an order of the Supreme Court, Kings County, dated April 17, 1979, which, after a hearing, granted defendants’ motion to suppress certain physical evidence. On February 11,1980, this court modified the order, on the law and the facts, by deleting the provision which granted the motion to suppress as to defendant Rudy Vasquez and substituting a provision denying the motion as to him. As so modified, the order was affirmed. (See People v Galler, 74 AD2d 613.) Defendant Vasquez subsequently moved for reargument of the appeal. By order dated July 23,1980, this court granted the motion “to the extent of permitting the parties to submit briefs upon reargument of said appeal.” The briefs have been received and considered. Upon reargument we adhere to the original determination with respect to defendant Vasquez. Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.